MacLean, J.
Upon oral pleadings, the plaintiff brought this action to recover rent under an oral letting for one year in futuro, with renewal privilege, crediting upon his claim moneys received at the making of the contract and from subsequent letting on account. A renting of the premises was admitted by the defendant, who disputed the commencement, without denying the duration, of the term. There was thus presented a question of fact, and no reason appears for disturbing the determination of the trial justice either as to the fact or law, the time intermediate the making of the lease and its commencement in possession being no part of the term and so not within the statute. Young v. Dake, 5 N. Y. 463.
The judgment should be affirmed, with costs.
Fbeedman, P. J., and Leventbitt, J., concur.
Judgment affirmed, with costs.